                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

 EMIR DINI,

        Plaintiff,                                                       ORDER
 v.
                                                                 Case No. 20-cv-87-wmc
 STATE OF WISCONSIN, et al.

        Defendants.


       Plaintiff Emir Dini has filed a proposed civil complaint. Plaintiff seeks to commence this

lawsuit without prepayment of the filing fee pursuant to 28 U.S.C. § 1915. From the affidavit of

indigency plaintiff has submitted, I find that plaintiff is unable to prepay the fees and costs of

commencing this action or to give security therefor.

       Plaintiff has also filed a motion to seal the petition to proceed without prepayment of the

filing fee. Because plaintiff’s petition contains personal financial information, plaintiff’s motion to

seal will be granted.




       IT IS ORDERED that:

       1.      Plaintiff Emir Dini ’s motion to seal the petition to proceed without prepayment of

               the filing fee is GRANTED.

       2.      Plaintiff’s petition for leave to proceed without prepayment of filing fee is GRANTED.

       3.      No further action will be taken in this case until the court has screened the complaint

               pursuant to 28 U.S.C. § 1915 to determine whether the case must be dismissed

               because the complaint is frivolous or malicious, fails to state a claim on which relief
may be granted or seeks monetary relief against a defendant who is immune from such

relief. Once the screening process is complete, a separate order will issue.




Entered this 31st day of January, 2020.

                      BY THE COURT:


                      /s/
                      PETER OPPENEER
                      Magistrate Judge
